Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (CA-2217266).
As to claim 1, Shaw discloses a method, comprising: 

identifying, by the processor, a person from a plurality of people within the image (page 6, paragraphs 1-2);
segmenting, by the processor, the person from the image (page 6, paragraphs 1-2) ; and 
 replacing, by the processor, a background image of the image with a clean background image to remove the plurality of people from the image except the person that is identified (fig. 1, item 9, page 6, paragraphs 1-2).
	As to claim 4, Shaw discloses the method of claim 1, wherein the identifying is performed based on at least one parameter associated with each one of the plurality of people in the image (page 6, paragraphs 1-2).
	As to claim 5, Shaw discloses the method of claim 4, wherein the at least one parameter comprises a size, a direction of a face, a focus of a pixel, a facial expression, or a proximity to other people of the plurality of people (page 6, paragraphs 1-2, page 7, paragraph 1).
As to claims 8, 14, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Yoo (US 2017/0091951).
 	As to claim 2, Shaw does not disclose wherein the identifying and the segmenting are performed by a single convolutional neural network.
Yoo discloses using a single convolutional neural network for identifying and segmenting face image (para. 0076, 0110).  It would have been obvious to one of ordinary skill in the art to use the convolutional neural network as taught by Yoo in Shaw in order to quickly identify face image.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Garcia (US 2015/0286856).
 	As to claim 3, Shaw discloses the method of claim 1, wherein the identifying comprises:
causing, by the processor, the person that is identified to be displayed to a user (page 6, paragraph 1). 
 	Shaw is silent regarding receiving, by the processor, a confirmation that the person is correctly identified.
	Garcia discloses receiving, by the processor, a confirmation that the person is correctly identified (para. 0024, 0037).
	It would have been obvious to one of ordinary skill in the art to incorporate Garcia’s teachings into Shaw in order to receive a confirmation that the person is correctly identified.
Claim(s) 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Carter (US 2007/0174272).
Shaw is silent regarding extracting, by the processor, facial features for each person that is detected in the image; and comparing, by the processor, the facial features for the each person that is detected in the image to a plurality of facial features stored in a database.

	It would have been obvious to one of ordinary skill in the art to incorporate Carter’s teachings into Shaw in order to accurately recognize faces in the image.
 	As to claims 10, 11, these claims recite features similar to features recited in claim 6.  Therefore, they are rejected for reasons similar to those discussed above.  Carter further discloses wherein each one of the plurality of facial attributes is associated with a weighting factor (para. 0075).
Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Wexler (US 2017/0061200).
	Shaw is silent regarding determining, by the processor, a location based on a global positioning
system (GPS) data associated with the image; and retrieving, by the processor, the clean background image based on the GPS data.
	Wexler discloses determining, by the processor, a location based on a global positioning
system (GPS) data associated with the image (para. 0305, 0316, 0311); and retrieving, by the processor, the clean background image based on the GPS data (para. 0311, 0316, 0331).
	It would have been obvious to one of ordinary skill in the art to incorporate Wexler’s teachings into Shaw in order to accurately retrieve background image using GPS data.
 	As to claim 12, the claim recites features similar to features recited in claim 6.  Therefore, claim 12 is rejected for reasons similar to those discussed above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Petrou (US 2011/0038512).
As to claim 9, Shaw discloses causing the at least one main subject to be displayed to a user (page 6, paragraph 1).
 	Shaw is silent regarding receiving a selection of a subject from the additional subjects; and  including the selection of the subject as the at least one main subject.
	Petrou discloses receiving a selection of a subject from the additional subjects (para. 0078); and including the selection of the subject as the at least one main subject (para. 0078, 0085).
	It would have been obvious to one of ordinary skill in the art to incorporate Petrou’s teachings into Shaw in order to allow the selection of the main subject.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Wexler (US 2017/0061200) and further in view of Ceraolo (US 2011/0010776).
	As to claim 13, the combination of Shaw and Wexler is silent regarding wherein the clean background image is retrieved from other digital photographs stored in a personal storage device.
Ceraolo discloses wherein the clean background image is retrieved from other digital photographs stored in a personal storage device (para. 0031, 0047, 0055).
It would have been obvious to one of ordinary skill in the art to incorporate Ceraolo’s teachings into the combination of Shaw and Wexler in order to allow retrieving the clean background image from other digital photographs stored in a personal storage device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (CA-2217266) in view of Ceraolo (US 2011/0010776).
As to claim 15, Shaw is silent regarding a computer readable storage medium to store additional photographs, wherein the additional photographs are analyzed by the image processing engine to find the clean background image from the additional photographs.

It would have been obvious to one of ordinary skill in the art to incorporate Ceraolo’s teachings into Shaw in order to allow retrieving the clean background image from other digital photographs stored in a personal storage device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/               Primary Examiner, Art Unit 2668